The application has been amended as follows: 
Claims 19-23, 25-26, are cancelled.

The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose a method for manufacturing a multi-layered paperboard, the method including: draining water from at least one of two fibrous layers; applying a first strength component on a surface of at least one of the fibrous layers, the first strength component being an anionic strength polymer and/or amphoteric strength polymer composition of characteristic claimed; adding a cationic second strength component to a fiber stock, the cationic second strength component being a cationic starch of characteristic claimed; and subjecting the joined layers to draining, wet pressing and drying to obtain the multi-layered paperboard (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/MARK HALPERN/Primary Examiner, Art Unit 1748